Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Sept. 27, 2021 including a new title which provides informative value in classifying and searching.   

Applicant's arguments filed Sept. 27, 2021 have been fully considered but they are not wholly persuasive. 

Replacement Figure 4 overcomes previously held drawing objection, however there is no Brief Description of Fig. 4 in the Specification.  Also the objection pertaining to a “plurality of rows” has been overcome with the amendment of Claim 3 yet remains in Claims 4 and 5.

Previously held 35 U.S.C. §112 rejections withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the plurality of insertion holes arranged in a “plurality of rows” must be shown or the features cancelled from the affected claims.             See MPEP § 608.02(d)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 6,071,146) in view of Wada et al. (US 7,285,012).

With respect to Claims 1 and 12; Horner teaches [Col. 3, lines 14-17] a waterproof connector, comprising: a seal 10 including an insertion hole 16 as a through hole; and a connector terminal 18 configured as a male terminal including a tab [Col. 3, lines 32-34] to be fit and connected to a mating terminal, the connector terminal 18 is inserted into the insertion hole 16 of the seal 10 along an insertion axis, and a width of the tab of the connector terminal 18 has a tab width W and an inner diameter of a narrowest part having a smallest inner diameter ØB, 42 of a transverse cross-section orthogonal to the insertion axis in the insertion hole has a minimum hole diameter Dm.
Although Horner does not specify the minimum hole diameter Dm satisfies             1.1 < Dm/W < 1.4 when the connector terminal is not inserted in the insertion hole.
Horner does teach a calculation [Col. 4, lines 21-24] for the smallest inner diameter 42 which provides for an undamaged seal around the insulated wire 17 attached to the terminal connector [Col. 3, lines 48-51 and 57-61].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to question use of the claimed calculation for the minimum hole diameter intended to come in contact with the wire upon which the connector terminal is attached, because the claimed calculation is based on the width of the connector terminal tab rather than the wire; and instead  use the calculation put forth by Horner to determine the minimum hole diameter which is based upon the diameter of the wire, thus providing reasonable certainty the inner diameter of the seal will come in contact with the wire.
Horner further teaches the connector terminal 18 may comprise any known configuration [Col. 3, lines 32-34], although Homer does not show the terminal having a tubular portion with a width that is larger than the tab of the connector terminal.
Wada et al. shows an analogous waterproof connector comprising a seal 4 including an insertion hole 4b to accommodate a connector terminal 1 comprising a tubular portion 1c with a width that is slightly larger, 1.2W  than the tab 1a of the connector terminal yet not twice 2.8W as wide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention one of the other known configurations for the connector terminal referred to by Horner is depicted by Wada et al. where a waterproof connector depicting one terminal would have a complimentary waterproof terminal.


    PNG
    media_image1.png
    223
    251
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: rect]With respect to Claim 2; Horner teaches a lip 24, 34 shaped to be convex inwardly of the insertion hole 16 in a longitudinal cross-section parallel to the insertion axis is formed on an inner wall surface of the insertion hole and a top of the lip serves as the narrowest part [Fig. 2A] and one angle formed by two tangents to slopes on both sides of the top of the lip in the longitudinal cross-section is a lip angle Ø1 [89o], which is smaller than 90o when the connector terminal is not inserted in the insertion hole [Illustrated Below].










With respect to Claims 6 and 7; Horner teaches at least two lips [Fig. 2A] shaped to be convex inwardly of the insertion hole in a longitudinal cross-section parallel to the insertion axis are formed along the insertion axis on an inner wall surface of the insertion hole, and an inner diameter of a lip valley 26 having a largest inner diameter 38 of the transverse cross-section orthogonal to the insertion axis between two lips adjacent along the insertion axis has a valley hole diameter.
Although Horner does not specify the hole valley diameter satisfies 2.3< Dv/W <2.7 when the connector terminal is not inserted in the insertion hole.
Horner teaches a calculation [Col. 4, lines 62+] for the analogous valley hole diameter [Fig. 2B radius E] which provides for an undamaged seal around the insulated wire 17 attached to the terminal connector [Col. 3, lines 48-51 and 57-61] for the reasons set forth in claim 1.

With respect to Claim 8; Horner teaches the insertion hole 16 includes an enlarged diameter enlarged in diameter from an inner side toward an outer side along the insertion axis on an end along the insertion axis [Fig. 2A] and, a maximum value of an inner diameter of the enlarged diameter has an opening hole diameter Do ØA, 40, 
Although Horner does not specify the opening hole diameter satisfies Do/W > 3.5 in the state where the connector terminal is not inserted in the insertion hole.
Horner teaches a calculation [Col. 4, lines 17-19] for the analogous opening hole diameter Do ØA, 40 which provides for an undamaged seal around the insulated wire 17 attached to the terminal connector [Col. 3, lines 48-51 and 57-61] for the reasons set forth in claim 1.


With respect to Claims 9 and 10; Horner teaches the seal 10 formed from a resilient elastomeric material [Col. 3, lines 19-20] having a Shore A scale hardness between 10 and 60 which encompasses silicone rubber.

With respect to Claim 11; Horner teaches the connector terminal 18 is connected to an end of a wire 17, and an inner wall surface of the insertion hole of the seal is in contact with a surface of the wire [Col. 4, lines 39-43].
	Although Horner does not explicitly show when the connector terminal is inserted into the insertion hole of the seal, the connector terminal is configured to pass through the insertion hole until a surface of the wire contacts an inner wall surface of the insertion hole of the seal.
	Wada et al. shows when the connector terminal 1 is inserted into the insertion   hole 4b of the seal 4, the connector terminal is configured to pass through the insertion hole [Fig. 3] until a surface of the wire contacts an inner wall surface of the insertion hole of the seal [Fig. 4].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to insert the connector terminal of Horner into the insertion hole of the seal in the manner shown by Wada et al. thereby illustrating one way of achieving that which was taught by Horner.








Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 6,071,146) and Wada et al. (US 7,285,012) in view of Fujikawa et al.            (US 9,742,100).
Horner shows the insertion hole 16 of the seal 10 includes a plurality of insertion holes [Fig. 1] arranged in a row along a horizontal direction. 
	However Horner does not show the seal includes a plurality of insertion holes in rows with fewer rows in a vertical direction than in a horizontal direction.  Nor does Horner show the specified vertical excess length T1 or horizontal excess length T2.
	 Fujikawa et al.  shows an analogous waterproof connector comprising a seal 21 comprising a plurality of insertion holes 21a in rows with fewer rows in a vertical direction than in a horizontal direction [Fig. 1B]; further comprising and a thickness of the seal between an end edge of an opening part of an outermost insertion hole 21a along the vertical direction having vertical and horizontal excess lengths respectively in excess of twice (2.1) and once (1.1) the minimum diameter of the insertion hole [Figs. 1A, 1B].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Horner to include a plurality of insertion hole rows having vertical and horizontal excess lengths as shown by Fujikawa et al. thereby increasing connectivity capacity of the waterproof connector in such a way that maintains waterproofing capabilities.







Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horner         (US 6,071,146), Wada et al. (US 7,285,012) and  Fujikawa et al.  (US 9,742,100) in view of Fukamachi (US 6,488,536).
Horner shows the insertion hole 16 of the seal 10 includes a plurality of insertion holes [Fig. 1] arranged in a row along a horizontal direction. 
	However Horner does not show the seal includes a plurality of insertion holes in rows with fewer rows in a vertical direction than in a horizontal direction.  Nor does Horner show the connector housing within which the seal is intended.
Fujikawa et al.  shows an analogous waterproof connector comprising a seal 21 having a plurality of insertion holes 21a in rows with fewer rows in a vertical direction than in a horizontal direction [Fig. 1B].
Horner as modified by Fujikawa et al. has been discussed in claims 3 and 4.
	However Fujikawa et al. does not specify vertical and horizontal seal dimensions correlated with dimensions of a hollow part of the connector housing which dictate the compression rate at which the seal is accepted within the hollow part of the housing.
Fukamachi shows an analogous waterproof connector 20 comprising a seal 30 where the vertical and horizontal sides of the seal have been dimensioned 31 to permit a certain compression rate upon insertion of the seal 30 into a hollow part 28 of the connector housing [Figs. 1, 2].
Although there is no specified value or ratio of these dimensions it is well within the scope of one of ordinary skill in the art to set such dimensions to meet the objectives of providing a waterproof connector that includes a seal without subjecting the matter to undue experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire              THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833